DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on July 19, 2021 has been entered.
Applicants have amended claims 1-6, 10-12, 17-19, 21 and 22, cancelled claim 13, and added new claim 23.
Claims 1-12 and 16-23 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claim 19 has been amended as follows:

AMENDMENTS TO THE CLAIMS:

19. (Currently Amended) The method of claim 17, further comprising:
receiving a campaign identifier indicative of an individual user of the client device, and 
receiving from the service 

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method executing on a server device as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "transmitting the selected configuration file to the client device, wherein installation parameters of the configuration file causes the application installer to install the application configuration on the client device, and wherein the application configuration is configured to return telemetry data with the resource identifier and an experiment identifier associated with one or more experiment parameters that modify one or more features associated with the application configuration; receiving the telemetry data including a measurement indicating at least one of a date of use or a duration of use of the application configuration, the telemetry data comprising the resource identifier and the experiment identifier;  adjusting the one or more criteria...to generate updated criteria for selecting one of the plurality of web pages associated with the application in response to additional web page requests, wherein the updated criteria reflects an importance of the one or more features." when considered in combination with the remaining limitations of claim 1.
Independent claims 11 and 17 recite analogous limitations and, therefore, are allowed for the same reasons give above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20030084439 A1 - Incentive system for distributing software over a computer network, US 5732275 A - Method and apparatus for managing and automatically updating software programs, US 20180302494 A1 - Analytics Driven Update Notification, US 20090292584 A1, and System And Method For Context And Community Based Customization For A User Experience (see the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192